DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANTWON GRAHAM,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2442

                          [February 1, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Dina A. Keever-
Agrama, Judge; L.T. Case No. 50-2009-CF-011436-AXXX-MB.

  Michael Salnick of the Law Offices of Salnick & Fuchs, P.A., West Palm
Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.